United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-3693
                        ___________________________

                                   Victor Santiago

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 Daniel Blair, Lieutenant, Potosi Correctional Center, Individually and Officially;
Timothy Williford, Correctional Officer I, Potosi Correctional Center, Individually
 and Officially; Andrew Fox, Correctional Officer I, Potosi Correctional Officer,
 Individually and Officially; Garry Branch, Captain, Potosi Correctional Center,
    Individually and Officially; Shannon Clubbs, Correctional Officer, Potosi
 Correctional Center, Individually and Officially; David E. Parsons, Correctional
         Officer, Potosi Correctional Center, Individually and Officially

                     lllllllllllllllllllll Defendants - Appellants
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 19, 2012
                  Filed: February 27, 2013 (Corrected 02/27/13)
                                  ____________

Before WOLLMAN, BEAM, and LOKEN, Circuit Judges.
                          ____________


WOLLMAN, Circuit Judge.
      Captain Garry Branch, Lieutenant Daniel Blair, and Correctional Officers
Timothy Williford, Andrew Fox, Shannon Clubbs, and David E. Parsons (collectively
Correctional Officers) appeal the district court’s denial of their motion for summary
judgment based upon qualified immunity. We affirm in part, reverse in part, and
remand for further proceedings.

                                   I. Background

       The facts in this case are heavily disputed. Because this is an appeal from the
denial of the Correctional Officers’ motion for summary judgment, the facts are taken
in the light most favorable to plaintiff, Victor Santiago. Brown v. City of Golden
Valley, 574 F.3d 491, 496 (8th Cir. 2009). In 2008, Santiago was an inmate at the
Potosi Correctional Center, in Mineral Point, Missouri. On July 26, 2008, Santiago
was scheduled to work kitchen duty but did not report for work, prompting
Lieutenant Blair to initiate a search for him. Santiago was discovered in the
recreational area and sent to the kitchen to report for duty. When Santiago arrived at
the kitchen, Blair told him that he was being sent to administrative segregation for his
failure to report to work and ordered him to “strip out.” While he was stripping out,
Santiago began arguing with Blair. Eventually, Blair approached Santiago with his
handcuffs out and told Santiago that he was going to “kick his ass.” Santiago
assumed a defensive position and told Blair that if he touched him, Santiago was
going to “drop him.”

       Blair ordered another correctional officer who was present to make a “10-5
call,” which indicates that an officer needs assistance. As staff began to respond to
the call, Blair persuaded Santiago to submit to being handcuffed. While he was
placing the handcuffs on Santiago, Blair said “let me lock the safety, we wouldn’t
want [the handcuffs] to accidentally tighten on you.” Blair then tightened the
handcuffs to the “crushing point.”



                                          -2-
      Correctional Officer Williford, who had responded to the 10-5 call, began
leading Santiago to the medical unit, which was standard procedure prior to placing
an inmate in administrative segregation. Williford began digging his fingers into
Santiago’s left arm, prompting Santiago to yell at Williford to stop “manhandling”
him. Williford replied, “What are you going to do about it tough guy?” Santiago
responded, “I’m not going to let you blow me no more.” Williford immediately
swung Santiago toward the wall, slamming the right side of his face and body into the
wall. Correctional Officer Fox, who had also responded to the 10-5 call, sprayed
Santiago with pepper spray. Santiago alleges that although he shifted his body to
avoid directly hitting the wall, he did not attempt to escape Williford’s grasp or resist
in any fashion.

      The correctional officers then threw Santiago to the floor and restrained his
legs. Correctional Officer Parsons grabbed Santiago’s legs, crossed them at the
ankles and turned them upward in a torque position, holding them tightly until
another correctional officer secured Santiago with leg restraints. Santiago again
alleges that he was not resisting the correctional officers’ actions. As Santiago was
being lifted from the floor, Parsons took his left wrist and turned it upward with a
sharp motion, dislocating it.

       Parsons led Santiago to the medical unit, where he was seen by a nurse. The
nurse asked Parsons whether Santiago’s handcuffs could be loosened. Santiago
alleges that he heard Captain Branch respond, “No, he’s fine.” The nurse treated
Santiago for a laceration on his left wrist. Santiago alleges that he complained to the
nurse about his dislocated left wrist, but the nurse did nothing to address it. The
medical records from Santiago’s visit do not indicate any complaint regarding a
dislocated wrist. The nurse told Parsons and Branch that Santiago would need to take
a shower to wash the pepper spray from his hair and face. Branch responded, “Leave
him, maybe he’ll think twice before threatening one of us.” Santiago was forced to
wait thirty-five minutes before being placed in a shower.

                                          -3-
       Following his treatment in the medical unit, Santiago was placed in
administrative segregation in House 1. Several hours later, Santiago made a self-
declared medical emergency call to have a nurse examine his wrist. The responding
nurse was the same person who had treated Santiago earlier. Santiago told the nurse
that he thought his wrist might be broken. The nurse looked at his wrist, responded,
“it don’t look broke to me,” and walked away from the cell. Thereafter, Santiago
reset his wrist himself, using his sock and the handicap bar in his cell.

       Santiago filed a grievance on November 5, 2008, alleging that the correctional
officers had used excessive force during the incident in question. This grievance was
denied, and Santiago’s appeal from the denial was found to be without merit on
February 19, 2009. During the grievance process, Santiago remained in
administrative segregation. Santiago alleges that on February 22, 2009, Correctional
Officer Clubbs spoke to him about his excessive force grievance, telling Santiago that
he “would be smart to just drop it.” When Santiago responded that he would not drop
the issue, Clubbs told him “if you know what is good for you, you will leave
Lieutenant Blair out of it.” Clubbs continued, saying, “maybe a couple more years
in the hole will knock that tough ass attitude out of you, I can make that happen or
maybe we’ll find you hanging in one of these cells.” Clubbs began laughing and then
said, “think about it.”

       Several days later, Clubbs noticed that Santiago had placed a sheet in the crack
of his cell door. Clubbs attempted to pull the sheet through the door but was unable
to do so because Santiago had tied a knot at the end of it. Santiago pulled the sheet
back into his cell and refused to give it to Clubbs. During this exchange, the metal
food flap on the cell door was knocked off and struck Clubbs’s hand. Santiago was
given a conduct violation for this incident and was moved to a different
administrative segregation cell without his personal property. This cell did not have
a mattress, working sink, or working toilet. Santiago was given a single sheet and
was left wearing only his boxer shorts. When Santiago protested the conditions and

                                         -4-
asked why he was being treated this way, he was told that it was “per Lieutenant
Blair” and until he “learned how to act” he would not receive his property or better
living conditions. Later that afternoon, Santiago received the paper work for his
conduct violation. Approximately twenty minutes later, Clubbs stopped by his new
cell and said, “I told you,” and “the next paper work is for your suicide.”

       The following day, another correctional officer asked Santiago why he had
been moved to the new cell. Santiago explained that he had been subjected to an
excessive use of force, filed a grievance, and refused to drop the grievance after being
threatened by Clubbs, all of which resulted in what Santiago believed was retaliation
in the form of an unfounded conduct violation and his transfer to his current cell.
When he finished telling the correctional officer this story, the officer stepped aside,
shaking his head. Blair stepped into view, saying, “you just ain’t going to learn.” He
then told Santiago that “things are going to get worse.” The next day, however,
Santiago was moved back to House 1 and placed in a close observation cell. One
week later, Santiago appeared before a disciplinary action board for a hearing on the
conduct violation issued by Clubbs. The violation was upheld and Santiago received
additional time in administrative segregation.

       Santiago filed the instant action against the Correctional Officers in their
official and individual capacities under 42 U.S.C. § 1983, alleging excessive force
and deliberate indifference to his medical needs in violation of the Eighth
Amendment and retaliation in violation of the First Amendment. The Correctional
Officers moved for summary judgment, contending that they were entitled to
sovereign immunity regarding the official capacity claims and qualified immunity
regarding the individual capacity claims. The district court granted summary
judgment to the Correctional Officers with respect to the official capacity claims, but
denied summary judgment with respect to the individual capacity claims.




                                          -5-
                                    II. Discussion

       We review de novo a district court’s denial of a motion for summary judgment
based on qualified immunity. Akins v. Epperly, 588 F.3d 1178, 1182 (8th Cir. 2009).
“We view the facts in the light most favorable to the plaintiff, accepting as true the
facts that the district court found were adequately supported, as well as the facts the
district court likely assumed.” Brown, 574 F.3d at 496.

       Determining the question of qualified immunity involves the following two-
step inquiry: (1) whether the facts shown by the plaintiff make out a violation of a
constitutional or statutory right; and (2) whether that right was clearly established at
the time of the defendant’s alleged misconduct. Saucier v. Katz, 533 U.S. 194, 201
(2001), overruled in part by Pearson v. Callahan, 555 U.S. 223, 236 (2009) (holding
that Saucier’s two-step sequence is not mandatory). “Under the rule established in
Pearson, we have the discretion to decide ‘which of the two prongs of the qualified
immunity analysis should be addressed first in light of the circumstances in the
particular case at hand.’” Fields v. Abbott, 652 F.3d 886, 890 (8th Cir. 2011)
(quoting Pearson, 555 U.S. at 236).

                             A. Excessive Force

       When confronted with a claim of excessive force alleging a violation of the
Eighth Amendment, the core judicial inquiry is “whether force was applied in a good-
faith effort to maintain or restore discipline, or maliciously and sadistically to cause
harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (citing Whitley v. Albers, 475
U.S. 312, 320-21 (1986)). “The Supreme Court recently clarified that the extent of
any resulting injury, while material to the question of damages and informative as to
the likely degree of force applied, is not in and of itself a threshold requirement for
proving this type of Eighth Amendment claim.” Williams v. Jackson, 600 F.3d 1007,
1012 (8th Cir. 2010) (citing Wilkins v. Gaddy, 559 U.S. 34, 130 S. Ct. 1175, 1178-79
(2010) (per curiam)).

                                          -6-
       Santiago’s amended complaint alleges that Blair, Williford, Fox, and Parsons
used excessive force during the July 26, 2008, incident. In addressing Santiago’s
Eighth Amendment excessive force claim, the district court applied the Fourth
Amendment excessive force legal standard. See D. Ct. Order of Nov. 10, 2011, at 24-
25 (citing Rohrbough v. Hall, 586 F.3d 582, 585-86 (8th Cir. 2009)). In Johnson v.
Bi-State Justice Center/Arkansas Department of Corrections, 12 F.3d 133, 136 (8th
Cir. 1993), we held that the district court’s use of the incorrect legal standard in its
analysis of an inmate’s Eighth Amendment excessive force claim was reversible error.
Because the inmate had created a prison disturbance requiring some use of force, we
remanded the issue for a determination whether the inmate’s “testimony, viewed in
light of other relevant factors such as the extent of [his] injury and the security threat
reasonably perceived by defendants, ‘[would] support a reliable inference’ of an
unnecessary and wanton infliction of pain.” Id. at 136-37.

       Similarly, the record here demonstrates that Santiago failed to appear at work
and then threatened “to drop” a correctional officer while assuming a defensive
position, an action that necessitated a call for assistance. The correctional officers
facing this situation could apply reasonable force to subdue Santiago and move him
to administrative segregation. Santiago testified that he voluntarily submitted to
being handcuffed and that although he made at least one disparaging remark to
Williford, he did not physically resist the correctional officers’ actions. As in
Johnson, the question that must be answered is whether this testimony, in light of the
surrounding circumstances, is sufficient to support an inference of an unnecessary and
wanton infliction of pain. This is a question that “must be answered in the first
instance by the district court, applying the correct excessive force standard and
avoiding the improper resolution of credibility issues.” Id. at 137. Accordingly, on
remand the district court must address Santiago’s excessive force claim in light of the
standard set forth in Johnson.




                                           -7-
                             B. Deliberate Indifference

       To establish a claim of deliberate indifference to serious medical needs under
§ 1983, Santiago must demonstrate that he suffered from an objectively serious
medical need and that Branch actually knew of but deliberately disregarded the need.
Johnson v. Hamilton, 452 F.3d 967, 972-73 (8th Cir. 2006). A serious medical need
is “one that has been diagnosed by a physician as requiring treatment, or one that is
so obvious that even a layperson would easily recognize the necessity for a doctor’s
attention.” Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995) (internal
quotation marks and citation omitted).

        Santiago’s amended complaint alleges that Branch was deliberately indifferent
to his serious medical needs with respect to the treatment of his wrist and the delay
in permitting him to enter the shower. Branch moved for summary judgment on the
deliberate indifference claim, addressing both treatment issues raised by Santiago.
The district court denied Branch’s motion, finding that genuine disputes of material
fact existed that precluded summary judgment. See D. Ct. Order of Nov. 10, 2011,
at 25-26. The district court’s order did not conduct a separate analysis of each
treatment issue, but did discuss both allegations in the facts section of the order. See
id. at 15-17.

       Branch’s appeal focuses solely on the district court’s denial of qualified
immunity regarding the treatment of Santiago’s dislocated wrist. Assuming that
Santiago’s dislocated wrist was an objectively serious medical need, Branch is still
entitled to qualified immunity because there is no evidence in the record that he
deliberately disregarded that need. The only allegation regarding this issue is that
Branch refused to loosen Santiago’s handcuffs. Santiago would have us believe that
it was Branch’s action that prevented Santiago from receiving treatment on his wrist.
The record does not support such a claim, however, for Branch’s refusal to loosen the
handcuffs did not prevent the nurse from treating the laceration on Santiago’s wrist.
Further, there is no evidence that the presence or tightness of the handcuffs prevented

                                          -8-
the nurse from treating the dislocation, as the nurse reexamined Santiago’s uncuffed
wrist several hours later and still concluded that it did not warrant further medical
treatment. Accordingly, Branch is entitled to qualified immunity regarding this claim
of deliberate indifference.1

                                   C. Retaliation

       The right to be free from retaliation for availing one’s self of the prison
grievance process has been clearly established in this circuit for more than twenty
years. Nelson v. Shuffman, 603 F.3d 439, 449-50 (8th Cir. 2010). To prevail on a
§ 1983 claim for retaliation in violation of the First Amendment, Santiago must
demonstrate (1) that he engaged in a protected activity; (2) that the government
official took adverse action against him that would chill a person of ordinary firmness
from continuing in the activity; and (3) that the adverse action was motivated at least
in part by the exercise of the protected activity. Revels v. Vincenz, 382 F.3d 870, 876
(8th Cir. 2004).

      Santiago’s amended complaint alleges that Clubbs and Blair retaliated against
him in violation of the First Amendment for filing and pursuing his excessive force
grievance.2 Clubbs and Blair do not dispute that Santiago’s use of the prison
grievance process satisfies the first prong under Revels. See Haynes v. Stephenson,


      1
        Branch did not raise, either in his briefs or at oral argument, the district
court’s adverse ruling with respect to Santiago’s deliberate indifference claim
premised on the thirty-five minute delay in taking a decontamination shower.
Accordingly, Branch has waived any claim of error regarding the district court’s
ruling on that claim, see United States v. Maxwell, 643 F.3d 1096, 1103 n.5 (8th Cir.
2011), and we need not address it on appeal.
      2
        At oral argument, counsel for Santiago asserted that the claim of retaliation
was a general claim brought under the Due Process Clause of the Fourteenth
Amendment. Santiago’s amended complaint, however, makes clear that he has
alleged only a claim for retaliation in violation of the First Amendment.

                                         -9-
588 F.3d 1152, 1155-56 (8th Cir. 2009) (“The filing of a prison grievance, like the
filing of an inmate lawsuit, is protected First Amendment activity.” (internal
quotation marks and citation omitted)). We address separately the remaining two
prongs with respect to the allegations against Clubbs and Blair.

                                       i. Clubbs

       Santiago alleges that Clubbs subjected him to two adverse actions: first, he
threatened Santiago’s life and, second, he falsified a conduct violation report.
Looking first to the alleged death threats, Santiago has produced evidence that Clubbs
made at least two statements implying that if Santiago did not drop his excessive
force grievance against Blair, he would be found hanging in his cell and that his death
would be made to look like a suicide.

       We have long held that “a threat of retaliation is sufficient injury if made in
retaliation for an inmate’s use of prison grievance procedures” to sustain a claim of
First Amendment retaliation. Burgess v. Moore, 39 F.3d 216, 218 (8th Cir. 1994).
This is true especially when the threats are ones of death or serious harm to an
inmate’s safety. See, e.g., Burton v. Livingston, 791 F.2d 97, 100-01 (8th Cir. 1986)
(holding that allegations that a prison guard retaliated against a prisoner by terrorizing
him with threats of death, if proved, would constitute a violation of the prisoner’s
First Amendment rights); Cooper v. Schriro, 189 F.3d 781, 784 (8th Cir. 1999) (per
curiam) (holding that threats to an inmate’s safety after his use of the prison grievance
system supported a retaliation claim).

      As set forth earlier, under Revels a prisoner must demonstrate not only that a
correctional officer took an adverse action, but that the action “would chill a person
of ordinary firmness from continuing in the [protected] activity.” 382 F.3d at 876.
“The ordinary-firmness test is well established in the case law, and is designed to
weed out trivial matters from those deserving the time of the courts as real and
substantial violations of the First Amendment.” Garcia v. City of Trenton, 348 F.3d

                                          -10-
726, 728 (8th Cir. 2003). We have adopted the “ordinary-firmness” requirement for
First Amendment claims of retaliation, see id., and have applied it in the First
Amendment prisoner retaliation context, see Lewis v. Jacks, 486 F.3d 1025, 1029 (8th
Cir. 2007) (holding that the record contained insufficient evidence that increasing the
prisoner’s work load would chill a prisoner of ordinary firmness from using the prison
grievance process).

       The “ordinary-firmness” test is an “objective one, not subjective.” Garcia, 348
F.3d at 729. In determining whether threats of death would chill a prisoner of
ordinary firmness from using the prison grievance process, “[t]he question is not
whether [Santiago himself] was deterred, though how [Santiago] acted might be
evidence of what a reasonable [prisoner] would have done.” Id. Rather, the test is
what a prisoner of ordinary firmness would have done in reaction to the death threats.
Id. “Ultimately, this sort of question is usually best left to the judgment of a jury . .
. .” Id.

       In the circumstances before us, we conclude that a reasonable jury could find
that threats of death, issued by a correctional officer tasked with guarding a prisoner’s
segregated cell, would chill a prisoner of ordinary firmness from engaging in the
prison grievance process. See Hill v. Lappin, 630 F.3d 468, 474 (6th Cir. 2010)
(“[T]hreats alone can constitute an adverse action if the threat is capable of deterring
a person of ordinary firmness from engaging in protected conduct.”); Van Deelen v.
Johnson, 497 F.3d 1151, 1157 (10th Cir. 2007) (holding that the plaintiff’s
“allegations of physical and verbal intimidation, including a threat by a deputy sheriff
to shoot him if he brought any more tax appeals, would surely suffice . . . to chill a
person of ordinary firmness from continuing to seek redress for (allegedly) unfair
property tax assessments”).

      Further, there is sufficient evidence of a causal connection between Santiago’s
use of the grievance process and Clubbs’s death threats to satisfy the third Revels
prong. To satisfy the causal connection prong, “the plaintiff must show the official

                                          -11-
took the adverse action because the plaintiff engaged in the protected speech.”
Revels, 382 F.3d at 876. The record indicates that Santiago’s excessive force
grievance was officially denied on January 2, 2009, and that his appeal was denied
on February 19, 2009. The conversation during which Clubbs threatened Santiago
to drop his claim of excessive force or risk being found hanging in his cell occurred
three days later, while Santiago was at a crossroads regarding whether to continue
pursuing his claim in the courts. In these circumstances, a reasonable jury could
conclude that Clubbs issued the death threats because Santiago had filed and pursued
his excessive force grievance. Thus, Clubbs is not entitled to qualified immunity
regarding the retaliatory death threats.

       Looking next to the allegation that Clubbs filed a false retaliatory conduct
violation against Santiago, we conclude that the claim is without merit. “A prisoner
has a cause of action when the prisoner alleges that prison officials filed disciplinary
charges based upon false allegations against the prisoner in retaliation for the
prisoner’s participation in grievances against prison officials.” Henderson v. Baird,
29 F.3d 464, 469 (8th Cir. 1994). “However, claims of retaliation fail if the alleged
retaliatory conduct violations were issued for the actual violation of a prison rule.”
Hartsfield v. Nichols, 511 F.3d 826, 829 (8th Cir. 2008). “Thus, a defendant may
successfully defend a retaliatory discipline claim by showing ‘some evidence’ the
inmate actually committed a rule violation.” Id. Under this standard, “a report from
a correctional officer, even if disputed by the inmate and supported by no other
evidence, legally suffices as ‘some evidence’ upon which to base a prison disciplinary
violation, if the violation is found by an impartial decisionmaker.” Id. at 831. It is
undisputed that Clubbs filed a report detailing Santiago’s alleged assault and that
Santiago was brought before a disciplinary action board for a hearing at which he was
found guilty of assault. Accordingly, Santiago’s claim of retaliatory discipline fails
as a matter of law and Clubbs is entitled to qualified immunity with respect to this
alleged retaliatory action.




                                         -12-
                                          ii. Blair

       Santiago alleges that Blair subjected him to two adverse actions: first, he
placed Santiago in a cell without his personal property, bedding, running water, or a
working toilet and, second, he threatened him with further retaliation. Blair contends
that the conditions of Santiago’s cell cannot support a cause of action under § 1983
because they did not create an atypical and significant hardship on Santiago as
required under Sandin v. Conner, 515 U.S. 472 (1995). Blair misconstrues Santiago’s
claim. Sandin would be applicable if Santiago were alleging a conditions of
confinement claim under the Due Process Clause. Santiago’s claim, however, is
clearly one for retaliation under the First Amendment, a claim that Sandin specifically
left open. See Sandin, 515 U.S. at 487 n.11 (“Prisoners . . . retain other protection
from arbitrary state action even within the expected conditions of confinement. They
may invoke the First and Eighth Amendments and the Equal Protection Clause of the
Fourteenth Amendment where appropriate, and may draw upon internal prison
grievance procedures and state judicial review where available.”).

        Santiago alleges that following the incidents with Clubbs he was moved to a
cell without his personal property, bedding, running water, or a working toilet. He
was forced to sleep in this cell with a single blanket, wearing only his boxer shorts.
Santiago further alleges that immediately after hearing Santiago complain that he was
being retaliated against because of his pursuit of his excessive force grievance, Blair
stepped in front of Santiago’s cell door, saying, “things are going to get worse.”
Whether these conditions and this statement are themselves a constitutional violation
is irrelevant. A prisoner has the “right under the First Amendment to petition for
redress of grievances under a prison’s grievance procedures[,]” Nelson, 603 F.3d at
449, and “conduct that retaliates against the exercise of a constitutionally protected
right . . . is actionable even if the alleged retaliatory conduct does not itself rise to the
level of a constitutional violation[,]” Van Wyhe v. Reisch, 581 F.3d 639, 658 (8th
Cir. 2009).


                                            -13-
       We have held that deprivations and threats such as those allegedly made by
Blair are sufficient to support a First Amendment retaliation claim. See, e.g., Nelson,
603 F.3d at 450 (holding that the plaintiff who allegedly was held in isolation in a
structurally unfinished and inadequate ward and deprived of access to legal counsel,
mail, family, recreation, and phone calls had demonstrated sufficient deprivations to
survive summary judgment on a First Amendment retaliation claim); Cooper, 189
F.3d at 784 (allegation that the correctional officer shut off water for five days
because the prisoner used the prison grievance system was sufficient to state a
retaliation claim); Burgess, 39 F.3d at 218 (threat made in retaliation for a prisoner’s
use of the prison grievance system is sufficient to state a First Amendment retaliation
claim). A reasonable jury could conclude that Blair’s placement of Santiago in a cell
without his personal property, proper facilities, bedding, or clothing and Blair’s threat
that things would get worse, issued after hearing Santiago complain that he was being
retaliated against, are adverse actions sufficient to chill a prisoner of ordinary
firmness from engaging in the prison grievance process. See Thaddeus-X v. Blatter,
175 F.3d 378, 398 (6th Cir. 1999) (holding that “[h]arassment, physical threats, and
transfer to the area of the prison used to house mentally disturbed inmates, especially
combined with the conditions allegedly present there,” would likely deter a prisoner
of ordinary firmness from exercising a right to access the courts).

        Santiago has also satisfied the causal connection prong regarding the two
adverse actions taken by Blair. See Revels, 382 F.3d at 876. When Santiago was
first placed in the cell, he asked the correctional officer why he was being placed in
a cell without his personal property, proper bedding, a working sink, or a working
toilet. The correctional officer responded, “That’s per Lieutenant Blair. Until you
learn how to act, you’re not going to get any of those things.” Blair’s threat that
things would get worse was issued the following day immediately after hearing
Santiago complain that his placement in the cell was retaliation for pursuing his
grievance. Taken in the light most favorable to Santiago, a reasonable jury could
conclude that these facts demonstrate that Blair took the above-described adverse
actions because of Santiago’s continued use of the prison grievance procedure. Thus,
Blair is not entitled to qualified immunity on Santiago’s retaliation claim.

                                          -14-
                                  III. Conclusion

       We affirm that portion of the district court’s order which denied qualified
immunity with respect to Santiago’s deliberate indifference claim against Branch for
the delay in allowing Santiago to wash off the pepper spray, the retaliation claim
against Clubbs for the retaliatory death threats, and the retaliation claim against
Blair. We reverse that portion of the district court’s order which denied qualified
immunity with respect to the excessive force claim against Blair, Williford, Fox, and
Parsons, the deliberate indifference claim against Branch for the treatment of
Santiago’s wrist, and the retaliation claim against Clubbs for filing a false conduct
violation.

      The case is remanded to the district court for further proceedings in accordance
with the views set forth in this opinion.

                          _________________________




                                        -15-